lii á proceeding ftir the dissoiutioh of F. G. A. Concrete Cohstriietioh Corp., DaritiUcci, olid of the tWO eipml stockholders of the dísSolvéd corporation, appeals from So much of án order o'f the Supreme Court, Nassau County, entered October 60, 1964, confirming ah intermediate accounting by the receiver; as fixed th§ receiver’s commissions at $4,566, and the fees of the attorneys for the receiver at $20,000. Order modified bn the law and the fácts: (1) by striking frdiri its SécOiid decretal paragraph (receiver’s commissions) the words áñd figures “Four Thousand Five Hundred ($4500) Dollars”; (2) by substituting thé'refof a stirfi t6 b'fe computed pursuant to former section 191 Of the Gehérál Corporation DaW (now Business Corporation Law, §_ 1217); (3) by striking from its third decretal paragraph (Counsel fees) the words and figures “ Twenty Thousand ($20,000) '’; and (4) by Substituting therefor the words and figure “Teh. Thousand ($i6,u0O).” As so modified, order, insofar as appealed from, affirmed, without costs, and proceeding remitted to the court below for modification of the order in accordance herewith, iu our opinion, the receiver’s commissions ghoiild have been computed under the above-cited section and not under the former section 1547 o'f the' Civil Practice Act (now CPLR 8004). (See La Vin v. La Vin, 281 App. Div. 888, mot. for lv. to app. den. 281 App. Div. 984.) In Our Opinion, the SUM Of $16,000 is an aiflple awárd for the legal services' ré'nderéd in vieW tif the fáfit that the matter was settled prior to the service Of ah answer by the sole debtor ánd ihVtilVed merely thé collection Of the facts, negotiations, and final settlement o’f one account after thé Sé’rvieé Of a summons and complaint and before the service of an answer. Moreover, the fees Of receiver's attorneys are measured by the fair arid reasonable valué of the services rendered, after COrisidering the’ élémériis Of the well-knOWn rtile stated in Matter of Potts (213 App. Div. 59, affd. 241 N. Y. 593) and not by suggested *640fee recommendations by Bar Associations or Commercial Law Leagues, or by attorneys specializing in collection matters. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.